Citation Nr: 0844036	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran has hearing loss that is related to his active duty 
service.

2.  The competent evidence fails to demonstrate that the 
veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The June 2006 letter provided this notice to the 
veteran.

After careful review of the claims file, the Board finds that 
the letter dated in June 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, this letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes, however, that the June 2006 letter was sent 
after the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Generally, failure to provide pre-adjudicative 
notice of any VCAA elements is presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, the 
Board notes that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) constitutes 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Therefore, as a matter of law, providing the veteran 
with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328. In 
this regard, the notice provided in the June 2006 letter 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(2008), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
an October 2007 SOC was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded an 
audiological examination in accordance with his claim in 
March 2005.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991)  (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Hearing Loss

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises from artillery fire while in the military 
service.

The Board acknowledges the veteran's claims regarding 
exposure to acoustic trauma in the military.  The veteran is 
competent to describe the nature and extent of his in-service 
noise exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the DD Form 214 
and service personnel records confirm that the veteran served 
as an infantryman.  Thus, it is likely that the veteran was 
exposed to loud artillery fire in service.  Therefore, the 
Board may accept the veteran's testimony regarding the 
occurrence of exposure to acoustic trauma in service.  
However, such evidence is not sufficient to demonstrate 
hearing loss.

In addition, the Board observes that the veteran's October 
1970 separation examination, though difficult to read, seems 
to indicate that the veteran was suffering from hearing loss 
at the time of separation.  Given that the veteran's January 
1968 pre-induction examination does not indicate that the 
veteran was suffering from hearing loss, elevated decibel 
levels on the separation audiogram would imply that the 
veteran had hearing loss in service.  However, there are no 
complaints of record between separation and the veteran's 
December 2004 claim for service-connected compensation and, 
as will be explained below, the veteran does not have a 
current diagnosis for VA purposes.  Therefore despite any in-
service noise exposure, without a current disability, the 
Board must deny service connection for bilateral hearing 
loss.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
March 2005 C&P examination, the veteran's auditory threshold 
does not equal or exceed 40 decibels at any frequency 
bilaterally.  The veteran's auditory threshold exceeds 26 
decibels only in the 3000Hz and 4000Hz frequencies in the 
right ear and 500Hz and 3000Hz frequencies in the left ear.  
In addition the veteran's speech recognition is 98 percent in 
the right ear and 100 percent in the left ear.  Thus the 
Board concludes that the veteran does not have a current 
disability according to the definition of impaired hearing 
under 38 C.F.R. § 3.385 (2008).

Without a diagnosis of hearing loss that meets the minimum 
impairment to constitute a disability, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

With respect to the veteran's claimed hearing loss 
disability, the Board finds that there is no competent 
evidence of any current disability.  In this regard, the 
veteran has not submitted any evidence which demonstrates 
hearing loss in accordance with 38 C.F.R. § 3.385.  The Board 
acknowledges the veteran's testimony that he has difficulty 
hearing; however, absent any objective medical evidence of a 
bilateral hearing loss disability, and competent evidence 
that he does not have hearing loss disability for VA 
purposes, the Board finds that a preponderance of the 
evidence is against service connection for a bilateral 
hearing loss disability.  See Brammer, supra.  See also 
Espiritu, supra.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Bilateral Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced tinnitus during service which has 
continued to the present day.  However, after careful 
consideration of the evidence of record, the Board finds that 
a preponderance of the evidence is against awarding service 
connection for tinnitus.

The Board has already determined that the veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  The veteran did not complain of 
tinnitus during service; hence, there is no evidence of a 
diagnosis, treatment, or complaint in his service treatment 
records.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the veteran's claimed tinnitus, the Board 
acknowledges that the veteran is currently diagnosed with 
tinnitus.  However there is no indication that the veteran's 
current diagnosis can be related to the veteran's military 
service.  The Court has determined that, particularly with 
respect to claims for tinnitus, the veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
veteran's contentions, however, remain subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  For the reasons discussed below, the Board finds 
that the veteran's assertions regarding the chronicity and 
continuity of tinnitus since service are not shown to be 
credible.

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2008).  
The veteran's service treatment records do not indicate that 
the veteran made any complaints of tinnitus while on active 
duty.  In addition, the veteran's October 1970 separation 
examination does not show any indication of tinnitus or 
ringing in the ears.  Regarding post-service complaints of 
tinnitus, the Board observes that in the March 2005 C&P 
examination report, the veteran reveals, as part of the 
medical history, that his tinnitus started around February 
2005.  The Board notes that this statement seems in obvious 
contradiction to the claim that the veteran has been 
suffering from tinnitus since service.  The Board finds that 
there is no record of tinnitus having been incurred in 
service.  

As discussed herein, neither the service separation 
examination report, nor any post-service evidence shows any 
indication of tinnitus or complaints of ringing in the ears 
until the veteran's December 2004 claim for compensation and 
pension, thirty-four years after the veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the thirty-four year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2008) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The Board acknowledges the veteran's current diagnosis of 
tinnitus, as indicated on the March 2005 C&P examination.  
However, there appears to be no chronicity of symptomatology 
as stated in the etilogical opinion provided by the examiner 
in the March 2005 C&P examination.  The VA examiner, having 
reviewed the C-file, both the entrance and separation 
examinations, and a December 2003, West Side VAMC audiogram, 
opined that given the lack of proximity between separation 
from service and the onset of tinnitus, the veteran's 
tinnitus is not at least as likely as not related to the 
veteran's military service.  Upon consideration of the 
aforementioned evidence, the Board finds that the veteran's 
currently diagnosed tinnitus is not related to the veteran's 
military service.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the veteran.  
Rather, the competent evidence of record preponderates 
against a finding that the veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303 (2008).  As a preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


